Proceeding pursuant to CPLR article 78 to review a determination of the Superintendent of the Green Haven Correctional Facility, dated August 19, 2003, which affirmed a determination of a Hearing Officer dated July 28, 2003, made after a Tier II disciplinary hearing, finding the petitioner guilty of violating prison rules and imposing a penalty.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
“In reviewing a prison disciplinary determination, the court’s inquiry is limited to deciding whether the determination was supported by substantial evidence” (Matter of Glover v Goord, 262 AD2d 483, 484 [1999]; see People ex rel. Vega v Smith, 66 NY2d 130 [1985]). “[Substantial evidence ‘means such relevant proof as a reasonable mind may accept as adequate to support a conclusion or ultimate fact’ ” (People ex rel. Vega v Smith, supra at 139, quoting 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180 [1978]). Here, a review of the record reveals that there was substantial evidence to support the respondent’s determination that the petitioner violated prison rules (see Matter of Foster v Coughlin, 76 NY2d 964 [1990]; Matter of Perez v Wilmot, 67 NY2d 615 [1986]; see also, Matter of McIntosh v Coughlin, 155 AD2d 762 [1989]). Accord*471ingly, we confirm the determination. Santucci, J.P., Luciano, Schmidt and Skelos, JJ., concur.